DETAILED ACTION
Examiner’s Amendment
Please amend the claims as follows.  Authorization for these amendments was provided by Yalei Sun by telephone and email on 7/16/2021.  This claim list retains the original claim numbering, see “IFW-Index of Claims” and/or “IFW-PTOL-Issue Classification” for final claim numbering.
(Currently Amended) An emoji recommendation method, including:
at a social networking client device having one or more processors and memory:
displaying a first user interface of a social network client application, wherein the social network client application is configured to communicate with a social network server providing a social networking platform, and wherein the social network client application corresponds to a first user of the social networking platform;
while displaying the first user interface of the social network client application, detecting occurrence of a trigger event that corresponds to a preset condition for triggering delivery of an emoji recommendation from the social network server to the first user, further including: 
	while displaying a chat session between the first user and at least a second user in the first user interface, detecting receipt of a message from the second user that includes at least one emoji that the first user has not downloaded for the first user’s own use before; and
	in accordance with detecting the receipt of the message from the second user that includes at least one emoji that the first user has not downloaded for the first user’s own use before, sending a request to the social network server for an emoji recommendation to be downloaded by the first user based at least in part on the message including the at least one emoji; 
in response to detecting the occurrence of the trigger event, retrieving one or more emoji recommendations from the social network server, wherein the one or more emoji recommendations are selected from an emoji library for the first user in accordance with the request including the message including the at least one emoji and first user on the social networking platform and emoji usage information of the first user on the social networking platform, the social relationship chains being used for indicating one or more associated users having respective preset social relationships with the first user on the social networking platform, and the emoji usage information being used for indicating respective usage behavior of the first user to one or more emojis; and
displaying the one or more emoji recommendations on the first user interface, including displaying one or more editing controls to adjust one or more parameters for calculating a correlation degree of the first user and a respective emoji based on one or more attributes of the one or more emoji recommendations retrieved from the social network server, wherein the recommended emojis and [[the]] other previously downloaded emojis are displayed using different display effects;
wherein detecting occurrence of a trigger event that corresponds to a preset condition for triggering delivery of an emoji recommendation from the social network server to the first user includes: 
while displaying a listing of currently downloaded emojis, detecting that there are less than a preset amount of emojis in the listing of currently downloaded emojis; and
in accordance with detecting that there are less than a preset amount of emojis in the listing of currently downloaded emojis, sending a request to the social network server for an emoji recommendation.
(Cancelled) 
(Canceled) 
(Currently Amended) The method of claim 1, wherein displaying the one or more editing controls to adjust one or more parameters for calculating a correlation degree of the first user and a respective emoji based on one or more attributes of the one or more emoji recommendations retrieved from the social network server includes:
first user and one or more associated users of the first user that have been used to determine the correlation degree of the first user and the respective emoji; and
providing one or more controls to reduce or eliminate [[the]] an effect of selected ones of the one or more relationship chains in the calculation of correlation degrees between the first user and respective emojis for future emoji recommendations by the social network server. 
(Currently Amended) The method of claim 4, including:
receiving a first user input invoking the one or more controls to reduce or eliminate [[the]] an effect of a first relationship chain of the one or more relationship chains in the calculation of correlation degrees between the first user and respective emojis for future emoji recommendations by the social network server; and
in response to receiving the first user input, sending an indicator of the first relationship chain to the social network server, wherein the social network server removes or reduce the effect of the first relationship chain in the calculation of correlation degrees between the first user and respective emojis for future emoji recommendations for the first user. 
(Currently Amended) The method of claim 5, wherein the social network server reduces the effect of the first relationship chain by reducing a respective social intimacy degree between the first user and [[the]] a respective user corresponding to the first relationship chain. 
(Currently Amended) The method of claim 1, wherein displaying the one or more editing controls to adjust one or more parameters for calculating a correlation degree of the first user and a respective emoji based on one or more attributes of the one or more emoji recommendations retrieved from the social network server includes:
identifying one or more related emojis from the first user’s emoji usage history that have been used to determine the correlation degree of the first user and the respective emoji; and
an effect of selected ones of the one or more related emojis in the calculation of correlation degrees between the first user and respective emojis for future emoji recommendations by the social network server. 
(Currently Amended) A social networking client device, comprising: 
one or more processors; and 
memory storing instructions, the instructions when executed by the one or more processors, cause the processors to perform operations comprising:
displaying a first user interface of a social network client application, wherein the social network client application is configured to communicate with a social network server providing a social networking platform, and wherein the social network client application corresponds to a first user of the social networking platform;
while displaying the first user interface of the social network client application, detecting occurrence of a trigger event that corresponds to a preset condition for triggering delivery of an emoji recommendation from the social network server to the first user, further including: 
	while displaying a chat session between the first user and at least a second user in the first user interface, detecting receipt of a message from the second user that includes at least one emoji that the first user has not downloaded for the first user’s own use before; and
	in accordance with detecting the receipt of the message from the second user that includes at least one emoji that the first user has not downloaded for the first user’s own use before, sending a request to the social network server for an emoji recommendation to be downloaded by the first user based at least in part on the message including the at least one emoji; 
in response to detecting the occurrence of the trigger event, retrieving one or more emoji recommendations from the social network server, wherein the one or more emoji recommendations are selected from an emoji library for the first user in accordance with the request including the message including the at least one emoji and social behavior information of the first user, including one or more social relationship chains of the first user on the social networking platform and emoji usage information of first user on the social networking platform, the social relationship chains being used for indicating one or more associated users having respective preset social relationships with the first user on the social networking platform, and the emoji usage information being used for indicating respective usage behavior of the first user to one or more emojis; and
displaying the one or more emoji recommendations on the first user interface, including displaying one or more editing controls to adjust one or more parameters for calculating a correlation degree of the first user and a respective emoji based on one or more attributes of the one or more emoji recommendations retrieved from the social network server, wherein the recommended emojis and [[the]] other previously downloaded emojis are displayed using different display effects;
wherein detecting occurrence of a trigger event that corresponds to a preset condition for triggering delivery of an emoji recommendation from the social network server to the first user includes: 
while displaying a listing of currently downloaded emojis, detecting that there are less than a preset amount of emojis in the listing of currently downloaded emojis; and
in accordance with detecting that there are less than a preset amount of emojis in the listing of currently downloaded emojis, sending a request to the social network server for an emoji recommendation.  
(Cancelled) 
(Cancelled) 
(Currently Amended) The device of claim 8, wherein displaying the one or more editing controls to adjust one or more parameters for calculating a correlation degree of the first user and a respective emoji based on one or more attributes of the one or more emoji recommendations retrieved from the social network server includes:
identifying one or more relationship chains between the first user and one or more associated users of the first user that have been used to determine the correlation degree of the first user and the respective emoji; and
an effect of selected ones of the one or more relationship chains in the calculation of correlation degrees between the first user and respective emojis for future emoji recommendations by the social network server. 
(Currently Amended) The device of claim 11, wherein the operations include:
receiving a first user input invoking the one or more controls to reduce or eliminate [[the]] an effect of a first relationship chain of the one or more relationship chains in the calculation of correlation degrees between the first user and respective emojis for future emoji recommendations by the social network server; and
in response to receiving the first user input, sending an indicator of the first relationship chain to the social network server, wherein the social network server removes or reduce the effect of the first relationship chain in the calculation of correlation degrees between the first user and respective emojis for future emoji recommendations for the first user. 
(Currently Amended) The device of claim 12, wherein the social network server reduces the effect of the first relationship chain by reducing a respective social intimacy degree between the first user and [[the]] a respective user corresponding to the first relationship chain. 
(Currently Amended) The method of claim 1, wherein displaying the one or more editing controls to adjust one or more parameters for calculating a correlation degree of the first user and a respective emoji based on one or more attributes of the one or more emoji recommendations retrieved from the social network server includes:
identifying one or more related emojis from the first user’s emoji usage history that have been used to determine the correlation degree of the first user and the respective emoji; and
providing one or more controls to reduce or eliminate [[the]] an effect of selected ones of the one or more related emojis in the calculation of correlation degrees between the first
(Currently Amended) A non-transitory computer-readable storage medium storing instructions, the instructions when executed by one or more processors, cause the processors to perform operations comprising:
displaying a first user interface of a social network client application, wherein the social network client application is configured to communicate with a social network server providing a social networking platform, and wherein the social network client application corresponds to a first user of the social networking platform;
while displaying the first user interface of the social network client application, detecting occurrence of a trigger event that corresponds to a preset condition for triggering delivery of an emoji recommendation from the social network server to the first user, further including: 
	while displaying a chat session between the first user and at least a second user in the first user interface, detecting receipt of a message from the second user that includes at least one emoji that the first user has not downloaded for the first user’s own use before; and
	in accordance with detecting the receipt of the message from the second user that includes at least one emoji that the first user has not downloaded for the first user’s own use before, sending a request to the social network server for an emoji recommendation to be downloaded by the first user based at least in part on the message including the at least one emoji; 
in response to detecting the occurrence of the trigger event, retrieving one or more emoji recommendations from the social network server, wherein the one or more emoji recommendations are selected from an emoji library for the first user in accordance with the request including the message including the at least one emoji and social behavior information of the first user, including one or more social relationship chains of the first user on the social networking platform and emoji usage information of the first user on the social networking platform, the social relationship chains being used for indicating one or more associated users having respective preset social relationships with the first user on the social networking platform, and the emoji usage information being used for indicating respective usage behavior of the first user to one or more emojis; and
first user and a respective emoji based on one or more attributes of the one or more emoji recommendations retrieved from the social network server, wherein the recommended emojis and [[the]] other previously downloaded emojis are displayed using different display effects;
wherein detecting occurrence of a trigger event that corresponds to a preset condition for triggering delivery of an emoji recommendation from the social network server to the first user includes: 
while displaying a listing of currently downloaded emojis, detecting that there are less than a preset amount of emojis in the listing of currently downloaded emojis; and
in accordance with detecting that there are less than a preset amount of emojis in the listing of currently downloaded emojis, sending a request to the social network server for an emoji recommendation
(Cancelled) 
(Cancelled) 
(Currently Amended) The computer-readable storage medium of claim 15, wherein displaying the one or more editing controls to adjust one or more parameters for calculating a correlation degree of the first user and a respective emoji based on one or more attributes of the one or more emoji recommendations retrieved from the social network server includes:
identifying one or more relationship chains between the first user and one or more associated users of the first user that have been used to determine the correlation degree of the first user and the respective emoji; and
providing one or more controls to reduce or eliminate [[the]] an effect of selected ones of the one or more relationship chains in the calculation of correlation degrees between the first
(Currently Amended) The computer-readable storage medium of claim 18, wherein the operations include:
receiving a first user input invoking the one or more controls to reduce or eliminate [[the]] an effect of a first relationship chain of the one or more relationship chains in the calculation of correlation degrees between the first user and respective emojis for future emoji recommendations by the social network server; and
in response to receiving the first user input, sending an indicator of the first relationship chain to the social network server, wherein the social network server removes or reduce the effect of the first relationship chain in the calculation of correlation degrees between the first user and respective emojis for future emoji recommendations for the first user. 
(Currently Amended) The computer-readable storage medium of claim 19, wherein the social network server reduces the effect of the first relationship chain by reducing a respective social intimacy degree between the first user and [[the]] a respective user corresponding to the first relationship chain. 

Reasons For allowance
Claims 1, 4-8, 11-15, and 18-20 are allowed. The following is an examiner’s statement of reasons for allowance:
Prior Art: The closest prior art references to the invention, as previously applied to the claims, include:
Kim et al. (Pub. No. US 2016/0210117 A1), which discloses displaying a first user interface of a social network client application, wherein the social network client application is configured to communicate with a social network server providing a social networking platform, and wherein the social network client application corresponds to a first user of the social networking platform; while displaying the first user interface of the social network client application, detecting occurrence of a trigger event that 
Kotz et al. (Pub. No. US 2004/0068552 A1), which discloses displaying one or more editing controls to adjust one or more parameters for calculating a correlation degree of the user and a respective [content] based on one or more attributes of the one or more [content] recommendations retrieved. 
Zonka (Pub. No. US 2015/0334067 A1), which discloses while displaying a chat session between the first user and at least a second user, detecting receipt of a message from the second user that includes at least one emoji that the user has not downloaded for the user's own use; in accordance with detecting the receipt of a message from the second user that includes at least one emoji that the user has not downloaded for the user's own, sending a request an emoji recommendation. 
Sighart et al. (Pub. No. US 2007/0106672 A1), which discloses wherein detecting occurrence of a trigger event that corresponds to a preset condition for triggering 
In regards to the newly added claim material, see Park et al. (Patent No. US 9,658,738 B1), which discloses wherein the recommended emojis and the downloaded emojis are displayed using different display effects (see at least Fig. 3; column 7, paragraph 1)
None of the prior art alone or in combination teach(es) the claimed invention as recited in the independent claims including a request for an object (that is not readily visible to a user when presented in the personal electronic communication) that includes location data and a unique identifier for the tracker and processing data files related to location data to detect blocked requests and potential security threats at a location, wherein the novelty is not in a single limitation but rather in the combination of all the claimed limitations.  
Additional Prior Art: Additional prior art references that are relevant, but not relied upon, include:
Borgs et al. (Pub. No. US 2011/0252121 A1). Borgs teaches providing one or more controls to reduce or eliminate the effect of selected ones of the one or more relationship chains in the calculation of future recommendations by the social network server, as recited in Claim 4 (see at least [0006]; [0007]; [0074], shows “trust” being used to reduce or eliminate a user (relationship chain) in the calculation of recommendations, the relationship chain input by the user (“member-to-member” selection)).
Cho et al. (Patent No. US 9,363,570 B2), which discloses wherein the recommended emojis and the downloaded emojis are displayed using different display effects (see at least Claim 1)
35 U.S.C. 101:  A 101 rejection was not applied to this application because it was determined that the claims are not drawn to Mathematical Concepts, Methods of Organizing Human Activity, or Mental Processes.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN D SENSENIG whose telephone number is (571)270-5393.  The examiner can normally be reached on M-F: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. Receiving 






/S.D.S/Examiner, Art Unit 3629                                                                                                                                                                                                        July 17, 2021

/MEHMET YESILDAG/Primary Examiner, Art Unit 3624